DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11098959 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the allowability resides in the overall structure of the device as recited in independent claims 1, 14, and 17, and at least in part, because claims 1, 14, and 17 recite the following limitations: 
“a support member for mechanically supporting the display module, the support member having a first side facing the display module and a second side facing the printed circuit board
wherein an entire length of the heat transfer member is disposed at the second side of the support member, and
wherein the first portion of the heat transfer member is disposed between the second thermal interfacing material and the support member” - claim 1;
“a second component disposed in proximity of a side surface of the portable communication device; and 
a heat transfer protection structure disposed between the second component and the heat transfer member such that the heat transfer protection structure mitigates at least a portion of heat from being transferred from the heat transfer member to the second component, 
wherein an entire length of the heat transfer member does not overlap with the battery, when viewed in a direction substantially perpendicular to the surface of the printed circuit board” - claim 14;
“a second component disposed in proximity of a side surface of the portable communication device; 
a heat transfer protection structure disposed between the second component and the heat transfer member such that the heat transfer protection structure mitigates at least a portion of heat from being transferred from the heat transfer member to the second component; and 
a support member for mechanically supporting the display module, the support member having a first side facing the display module and a second side facing the printed circuit board,
 wherein the first portion of the heat transfer member is disposed between the second thermal interfacing material and the support member, and 
wherein an entire length of the heat transfer member is disposed at the second side of the support member without overlapping with the battery, when viewed in a direction substantially perpendicular to the surface of the printed circuit board” - claim 17.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835